DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ash et al (US20160335132) hereinafter Ash.

As to claim 1, Ash discloses an information processing apparatus comprising: at least one memory storing instructions related to an agent application that executes processing according to a request from a manager (Fig. 1 where application such as 9 
As to claim 9, Ash discloses a method executed in an information processing apparatus in which an agent application that executes processing according to a request from a manager operates, (Fig. 2, and para. 0026) the method comprising: managing a response time relating to a communication including a transmission of data by the agent application and a response from the manager; executing the processing according to the request from the manager by using a plurality of threads, a number of the plurality of threads being a first threshold value or less (Fig. 2, and para. 0027);  transmitting, to the manager, data indicating a result of the executed processing (Fig. 4, and para. 0035); and performing an adjustment to decrease the first threshold value based on a change in response time in a plurality of response times corresponding to a plurality of 
As to claim 10, Ash discloses a non-transitory computer-readable storage medium having computer executable instructions for a method stored thereon, wherein the instructions relates to an agent application that executes processing according to a request from a manager (Fig. 2, and para. 0026)  the method comprising: managing a response time relating to a communication including a transmission of data by the agent application and a response from the manager (Fig. 2, and para. 0027); executing the processing according to the request from the manager by using a plurality of threads, a number of the plurality of threads being a first threshold value or less; transmitting, to the manager, data indicating a result of the executed processing (Fig. 4, and para. 0035); and performing an adjustment to decrease the first threshold value based on a change in response time in a plurality of response times corresponding to a plurality of instances of communications performed between the agent application and the manager (Fig. 4, and para. 0036). 
As to claim 2, Ash discloses the information processing apparatus, wherein, in a case where a total number of threads being executed exceeds the first threshold value, a thread which has been started for executing the processing by the agent application, according to the request from the manager, interrupts the processing and is discarded (Fig. 5, and para. 0051). 
As to claim 3, Ash discloses  the information processing apparatus, wherein the instructions further cause the information processing apparatus to perform an 
As to claim 4, Ash discloses the information processing apparatus, wherein, in a case where the first threshold value is increased, a thread for executing the processing by the agent according to the request from the manager is additionally started (Fig. 4, and para. 0037). 
As to claim 5, Ash discloses the information processing apparatus, wherein the data indicating the result of the executed processing is transmitted to the manager by a plurality of data transmission threads, a number of the plurality of data transmission threads being a second threshold value or less, and wherein the instructions further cause the information processing apparatus to perform an adjustment to decrease the second threshold value based on a change in response time in response times corresponding to a plurality instances of communications performed between the agent application and the manager (Fig. 5, and p[aras.0038, and 0039, where threshold adjustments are illustrated). 
As to claim 6, Ash discloses the information processing apparatus, wherein, in a case where a total number of the data transmission threads being executed exceeds the second threshold value, a data transmission thread interrupts the processing and is discarded (Fig. 5, step 550, and para. 0051). 

As to claim 8, Ash discloses the information processing apparatus, wherein the processing according to the request from the manager includes at least any one of status monitoring, backup of a setting value, delivery of setting information, delivery of an address book, or delivery of software with respect to each of a plurality of devices as a management target of the manager (Fig. 6, and para. 0055). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Us2019005087,US20190324800, and US10203985, among others teach the management of task through thread management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184